Case: 17-51047      Document: 00514729186         Page: 1    Date Filed: 11/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-51047                    United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 19, 2018
UNITED STATES OF AMERICA,
                                                                        Lyle W. Cayce
              Plaintiff - Appellee                                           Clerk


v.

ANTHONY DANIEL GUEBARA, also known as Anthony Guebara

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-163-1


Before DAVIS, COSTA, and OLDHAM, Circuit Judges.
PER CURIAM:*
       When sentencing Anthony Guebara for alien trafficking, the district
court imposed a $5,000 special assessment under the Justice for Victims of
Trafficking Act of 2015. See 18 U.S.C. § 3014(a)(5). That law requires a district
court to impose the assessment for non-indigent defendants convicted of
certain crimes, including immigration offenses “relating to human smuggling.”
Id. The district court ordered that the $5,000 be paid “on a schedule to be




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51047     Document: 00514729186      Page: 2   Date Filed: 11/19/2018



                                  No. 17-51047
approved by [Guebara’s] probation officer” while he served his three years of
supervised release after release from prison.
      Guebara first argues it was improper to consider his future earning
capacity in determining he was not indigent.          We recently rejected that
argument. See United States v. Graves, -- F.3d --, 2018 WL 5839695, at *3–*5.
(5th Cir. Nov. 8, 2018).
      That leaves Guebara’s challenge to the factual sufficiency of the district
court’s finding of non-indigency. The district court’s ruling was not clearly
erroneous given Guebara’s sustained work history and absence of substantial
liabilities (he and his family live in his mother’s home, so there is not a rent or
mortgage obligation). Guebara points to other factors that he argues support
a finding of indigency such as his low wages and financial obligations involving
his children. Although those facts may favor a finding of indigency, it was not
clear error for the district court to find otherwise based on facts pointing in the
opposite direction.
      AFFIRMED.




                                        2